Citation Nr: 1719875	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-01 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus disability, to include as due to service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at a Board hearing in March 2012.  A hearing transcript is of record.

This appeal has been before the Board multiple times.  The Board remanded the appeal for further evidentiary development in July 2012 and July 2014.  In April 2015, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for sinusitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Partial Remand (JMR) submitted by the parties.  

The Board subsequently denied the claim of service connection for sinusitis again in a July 2016 decision.  The Veteran again appealed the decision to the Court.  In February 2017, the Court granted a new JMR submitted by the parties, remanding the appeal to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the February 2017 JMR, a deficiency exists in the record where, in an August 2014 VA examination report, the VA examiner concluded that the Veteran's sinusitis was less likely than not the result of service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, because the Veteran suffered a tripod fracture, which by definition did not result in sinusitis, and did not sustain a maxillary fracture; but then the examiner later noted, seemingly in contradiction, that the Veteran sustained a fracture of the left maxilla and zygoma depression which did not cause sinus disability.  Additionally, the examiner based his opinion, in part, on a finding that chronic sinusitis was non-existent and that the only mention of the condition was in 1998 with apparent resolution.  An April 2009 letter from the Veteran's private treating physician, however, indicated that he had consistently been noted to have sinusitis and that he continued to persist in medical treatment for chronic sinusitis.  An August 2016 letter additionally cited current treatment for sinusitis.

A July 2008 MRI report additionally indicated that the Veteran had a nasal septal deviation to the left, producing narrowing of the left nasal cavity.  This was noted even following an apparent septoplasty performed in November 1998.  The Veteran has indicated that the deviated septum has also resulted in his chronic sinusitis.  There is conflicting evidence with respect to the current presence of such deviation and with respect to the effect of such deviation on the Veteran's sinusitis.  

Moreover, multiple letters from the Veteran's private treating physician, N.M.G., M.D., at Rio Hondo Medical Group, including the August 2016 letter received since the Board's prior decision, have indicated that Dr. G has continually treated the Veteran's sinusitis.  Dr. G. also indicated in a March 2012 letter that the Veteran has also been treated by a Dr. G.M.  Treatment records pertaining to this reported treatment, however, have not been associated with the claims file.  These records must be obtained on remand.  See 38 C.F.R. § 3.159(c) (2016). 

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request authorization from the Veteran to obtain his private treatment records pertaining to treatment for sinusitis from Dr. G, at Rio Hondo Medical Group, from Dr. G. M., and from any other identified provider that has treated his claimed sinus disability.  

After securing authorization, obtain the treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a new VA examination with a specialist in otolaryngology, if possible.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

After examining the Veteran and reviewing medical evidence of treatment for sinusitis and other sinus disability, the examiner should specifically note all sinus disabilities present at any time since May 2006.  If a diagnosis of sinusitis is not warranted, the examiner must explain why. 

The examiner is asked to provide opinions as to the following:

A)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinus disability had its onset during the Veteran's active service, or is the result of an in-service disease, event, or injury?

B)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinus disability is caused by the Veteran's service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, to include as a result of any surgeries performed as a result of the injury?  

C)  If it is not at least as likely as not that a diagnosed sinus disability is caused by service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, is it at least as likely as not (50 percent or greater probability) that any diagnosed sinus disability has been aggravated (chronically made worse beyond its natural progression) by the service-connected facial injury with residual tripod fracture of the left maxilla and zygoma depression, to include as a result of any surgeries performed as a result of the injury?  

(If aggravation is found, the examiner should attempt to establish a baseline level of severity of the diagnosed nerve damage prior to aggravation by the service-connected contact dermatitis.)

In providing these opinions, the examiner should specifically discuss whether the Veteran sustained a maxillary fracture, and if not, the apparent contradiction between such and the medical records indicating that the Veteran's in-service injury constituted a tripod fracture that involved the left maxilla.  

Additionally, the examiner should discuss the effects of the Veteran's noted septal deviation on his claimed sinus disability and whether such septal deviation was the result of his service-connected facial injury.  

Finally, the examiner should address the March 2012 letter from Dr. G, indicating that due to the Veteran's in-service accident, he has a history of chronic sinusitis.

The examiner must provide reasons for all opinions and conclusions reached, and cite the objective medical findings leading to the conclusions.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

